Citation Nr: 0715673	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left femur fracture, to include scars, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1973.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from an October 2002 rating decision of 
the Department of Veteran Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO), which increased from 10 
percent to 20 percent the evaluation assigned to the 
residuals of a left femur fracture, to include scarring.

The Board notes that in his March 2005 formal appeal, the 
veteran raised a new claim of entitlement to service 
connection for high blood pressure secondary to his service-
connected left leg condition.  Additionally, in a May 2005 
statement, the veteran raised an issue of entitlement to 
service connection for arthritis of his right and left knees.  
Both claims are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has not received appropriate notice under 
Dingess.  In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b)(1) (2006) is presumed 
prejudicial.  Thus, the notice required under Dingess must be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification and development action 
required by the VCAA is completed, 
specifically to include sending a letter 
to the veteran which complies with the 
notice requirements announced in Dingess.

2.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claim.  If the claim is denied 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

